Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 1 of 11




                EXHIBIT “A”
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 2 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 3 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 4 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 5 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 6 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 7 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 8 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 9 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 10 of 11
Case 0:19-cv-61370-RS Document 1-1 Entered on FLSD Docket 05/31/2019 Page 11 of 11
